Citation Nr: 0427299	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  95-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) has 
jurisdiction over a claim for a higher original rating for 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to higher original ratings for tinnitus, 
evaluated as noncompensable from October 31, 1994 to June 9, 
1999; and as 10 percent disabling thereafter.

3.  Entitlement to restoration of a 100 percent disability 
rating for metastatic seminoma status post surgical removal 
of the right testicle.

4.  Entitlement to restoration of a 100 percent disability 
rating for seminoma metastasis of the liver.  




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from November 1988 to March 1993.  

This matter comes to the Board from rating decisions dated in 
September 1994, June 1995, and January 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

In February 1999, the Board issued a decision in which it 
listed the issues as entitlement to restoration of a 10 
percent rating for removal of the right testes; entitlement 
to restoration of a 100 percent rating for metastatic 
seminoma, status post surgical removal of the right testicle; 
entitlement to restoration of a 100 percent rating for 
seminoma metastatic of the liver; and entitlement to an 
increased rating for residuals of metastatic seminoma with 
metastatic to the liver and hilar and axillary nodes.  The 
Board's decision granted restoration of the 10 percent rating 
for removal of the right testes.  The Board remanded the 
remaining issues to obtain additional evidence and to issue a 
supplemental SOC addressing the issues of entitlement to 
restoration of the 100 percent ratings.

In a June 1999 statement, the veteran claimed service 
connection for fatigue and a skin rash, not as a result of 
Persian Gulf service, but as secondary to treatment for his 
service connected carcinoma.  The RO has not yet acted on 
this request, and it is referred to the RO for such action.

Because this decision restores 100 percent evaluations for 
those disabilities, the issues of entitlement to an increased 
compensable rating for metastatic seminoma status post 
surgical removal of the right testicle, and entitlement to an 
increased rating for seminoma metastatic to the liver are 
moot.

The issue of entitlement to a higher initial disability 
evaluation for tinnitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  In a June 1995 rating decision, service connection for 
tinnitus was granted and a noncompensable rating was 
assigned.  Notice of the RO's decision and information 
concerning the veteran's appellate rights were sent to the 
veteran in a letter dated June 2, 1995.

2.  A VA Form 9 substantive appeal was received from the 
veteran in July 1995; it did not specifically address the 
initial rating for tinnitus, but the RO apparently treated it 
as a notice of disagreement with the June 1995 decision.

3.  In January 2003, the RO assigned a compensable rating to 
the service-connected tinnitus and issued a supplemental 
statement of the case regarding the issue of entitlement to 
an increased initial evaluation for tinnitus.  

4.  A March 2003 VA Form 646 was submitted by the veteran's 
accredited representative following the January 2003 
supplemental statement of the case.  

5.  In March 2003 the RO certified the issue of entitlement 
to a higher initial rating for tinnitus.  

6.  The veteran was led to believe that he had timely 
perfected his appeal of entitlement to a higher initial 
rating for tinnitus by the issuance of a supplemental 
statement of the case and the certification of the issue as 
being developed for appellate consideration.  

7.  In an August 1993 rating decision, service connection was 
granted for metastatic seminoma status post removal of the 
right testicle and seminoma metastatic to the liver.  The RO 
assigned 100 percent disability evaluations from March 6, 
1993.  

8.  In September 20, 1994, the RO informed the veteran that 
it was carrying out a proposed rating decision to reduce the 
evaluation for metastatic seminoma status post removal of the 
right testicle from 100 percent to 10 percent.  The RO noted 
that it had informed the veteran of the proposed reduction on 
July 7, 1994, and advised the veteran that the reduction 
would become effective on December 1, 1994.  

9.  The claims file does not contain the reported July 1994 
letter and the veteran stated that he had not received the 
July 1994 letter from the RO proposing the reduction.  

10.  The disability evaluation for seminoma metastatic to the 
liver was reduced from 100 percent to zero percent from March 
6, 1993.  The claims file does not contain any evidence of 
rating decisions which propose or enact this reduction, nor 
does the claims folder contain any letters notifying the 
veteran of the reduction.  

11.  The record does not reflect that the RO notified the 
veteran that he had 60 days within which to present evidence 
that the service-connected metastatic seminoma status post 
removal of the right testicle and the service-connected 
seminoma metastatic to the liver should continue to be 
compensated at 100 percent, nor did the RO notify the veteran 
that he had the opportunity for a predetermination hearing 
prior to the rating reductions.

12.  The RO's actions in reducing the disability evaluations 
of 100 percent for the service-connected metastatic seminoma 
status post removal of the right testicle and the service-
connected seminoma metastatic to the liver did not conform to 
governing regulatory requirements. 



CONCLUSIONS OF LAW

1.  The filing of the substantive appeal with respect to the 
issue of entitlement to a higher initial rating for tinnitus 
is waived, and the Board has jurisdiction over this issue.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302, 20.303 (2003); Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).

2.  Restoration of a 100 percent rating for the service-
connected metastatic seminoma status post removal of the 
right testicle is warranted, as the reduction to a 10 percent 
rating was void ab initio.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.105 (2003). 

3.  Restoration of a 100 percent rating for the service-
connected seminoma metastatic to the liver chondromalacia is 
warranted, as the reduction to a zero percent rating was void 
ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decisions on the 
issues of whether the Board has jurisdiction over the claim 
for a higher original rating for tinnitus, currently 
evaluated as 10 percent disabling; entitlement to restoration 
of a 100 percent disability rating for metastatic seminoma 
status post surgical removal of the right testicle; and 
entitlement to restoration of a 100 percent disability rating 
for seminoma metastasis of the liver, further assistance is 
unnecessary to aid the appellant in substantiating these 
claims.  

With regard to the claim for a higher original rating for 
tinnitus, there is essentially no basis for awarding a higher 
evaluation inasmuch as the veteran is in receipt of the 
maximum schedular rating, and has not raised the question of 
entitlement to an extraschedular rating.  Therefore further 
assistance could not assist him in substantiating the claim.

Analysis

Whether the veteran filed a timely appeal as to the issue of 
entitlement to a higher initial rating for tinnitus

In a June 1995 rating decision, service connection for 
tinnitus was granted and a zero percent disability evaluation 
was assigned from October 31, 1994.

In July 1995, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals.  He did not specifically refer to 
tinnitus.  

A January 2003 rating decision assigned a 10 percent rating 
to the tinnitus effective from June 10, 1999.

In January 2003, the RO issued a supplemental statement of 
the case which included the issue of entitlement to an 
initial disability evaluation for tinnitus in excess of 10 
percent.    

In March 2003 the RO certified the issues on appeal including 
the issue of entitlement to an increased evaluation for 
tinnitus.  

The Board notes that it does not appear that the veteran 
submitted a timely substantive appeal for the issue of 
entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus after the RO issued its January 2003 
supplemental statement of the case.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. § 20.302 (2003).  
However, the Court has held that the Board may waive the 
timely filing of a substantive appeal, even if the veteran 
has not submitted a request for extension of the time period 
in which to file the substantive appeal.  Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (holding that an extension of time in which to 
file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303).

In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal in this 
case, because the veteran was led to believe that he had 
timely perfected his appeal by the issuance of a supplemental 
statement of the case and the certification of the issue as 
being developed for appellate consideration.  

Under these circumstances, the Board treats the substantive 
appeal as timely filed. Cf. Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (essentially holding that if an appeal is initiated by 
a timely filed notice of disagreement, the Board can waive 
the filing of a timely substantive appeal).  

Entitlement to restoration of a 100 percent disability rating 
for metastatic seminoma status post surgical removal of the 
right testicle and entitlement to restoration of a 100 
percent disability rating for seminoma metastasis of the 
liver

In an August 1993 rating decision, service connection was 
granted for metastatic seminoma, status post removal of the 
right testicle and a 100 percent disability evaluation was 
assigned under Diagnostic Codes 7524 and 7528 from March 6, 
1993.  Service connection was granted for seminoma metastatic 
to the liver and a 100 percent evaluation was assigned under 
Diagnostic Code 7528 from March 6, 1993.  

In a September 20, 1994 letter, the RO informed the veteran 
that it was carrying out a proposed rating decision to reduce 
the evaluation for metastatic seminoma status post removal of 
the right testicle from 100 percent to 10 percent.  The 
record does not contain the rating decisions which proposed 
and enacted this reduction.  The RO noted that it had 
informed the veteran of the proposed reduction on July 7, 
1994.   

The disability evaluation for seminoma metastatic to the 
liver was reduced from 100 percent to zero percent from March 
6, 1993.  It is unclear from the record when this reduction 
occurred.  The record does not contain the rating decisions 
which proposed and enacted this reduction

The service-connected metastatic seminoma status post removal 
of the right testicle is rated under Diagnostic Code 7528.  
Under Diagnostic Code 7528, a 100 percent rating is 
assignable following surgery; thereafter, if there has been 
no local reoccurrence or metastasis, the rating is to be 
based on the residuals, as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2003).  A note under Diagnostic Code 
7528 states that, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, a 
100 percent rating shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
Id. 

The service-connected seminoma metastatic to the liver is 
rated under Diagnostic Code 7343.  Under Diagnostic Code 
7343, prior to July 2, 2001, a 100 percent disability 
evaluation was assigned for malignant growths of the 
digestive system for the 1-year period following the 
cessation of surgical treatment.  38 C.F.R. § 4.114, 
Diagnostic Code 7343.  Thereafter, if there had been no local 
recurrence or metastases, the rating was to be made on 
residuals.  Id.  Under the new criteria, a 100 percent rating 
is assignable for malignant neoplasms of the digestive 
system, exclusive of skin growths.  38 C.F.R. § 4.114, 
Diagnostic Code 7343.

The Note following this regulation indicates that a rating of 
100 percent shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  38 C.F.R. § 4.114; Diagnostic Code 
7343, including Note (effective July 2, 2001).  Six months 
after discontinuance of such treatment, the appropriate 
disability rating is to be determined by mandatory VA 
examination.  Id.  Any change in evaluation based upon that 
or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  Id.  If there has been 
no local recurrence or metastasis, the rating will be made on 
residuals.  Id.  

38 C.F.R. § 3.105(e) sets forth procedural requirements for 
reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of 
the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed 
a period of at least 60 days to submit additional evidence to 
show that the rating should not be reduced.  After the 
allotted period, if no additional evidence has been 
submitted, final rating action will be taken and the rating 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. 
§ 3.105(e) (2003). 

In this case, in accordance with the procedures set forth in 
38 C.F.R. § 3.105(e), the veteran should have been notified 
of the proposed reductions and the reasons for the proposed 
reductions.  The veteran should have been afforded a 60-day 
period to respond to the notice, prior to the reduction 
taking place.  The veteran should also have been notified of 
his right for a predetermination hearing in accordance with 
38 C.F.R. § 3.105(i).  

In this case, there is no evidence that the veteran was 
notified of the proposed reductions of the 100 percent 
ratings for the service-connected metastatic seminoma status 
post removal of the right testicle and the service-connected 
seminoma metastatic to the liver.  The claims file does not 
contain the reported July 1994 letter which, the RO asserts, 
notified the veteran of the reduction of the 100 percent 
rating to a 10 percent rating for the service-connected 
metastatic seminoma status post removal of the right 
testicle.  Furthermore, in a January 1995 statement, the 
veteran indicated that he did not receive a July 1994 letter 
from the RO notifying him of the proposed reduction.    

The disability evaluation for seminoma metastatic to the 
liver was reduced from 100 percent to zero percent from March 
6, 1993.  The claims file does not contain any evidence of 
rating decisions which propose or enact this reduction, nor 
does the claims folder contain any letters notifying the 
veteran of the reduction.  

The Board notes that in February 1999, the RO determined that 
the veteran's claims folder had been lost.  The RO set out to 
rebuild the claims folder.  The RO obtained all of the 
veteran's records from the veteran's representative and 
rebuilt the claims folder using these records.  The Board 
notes that the veteran's representative did not have any 
copies of the proposed reductions of the 100 percent ratings 
for the service-connected metastatic seminoma status post 
removal of the right testicle and the service-connected 
seminoma metastatic to the liver to submit to the RO.  It 
appears that the RO reduced the 100 percent ratings for the 
service-connected metastatic seminoma status post removal of 
the right testicle and the service-connected seminoma 
metastatic to the liver without notifying the veteran or his 
representative in accordance with 38 C.F.R. § 3.105(e).    

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be 
presumed that the Secretary properly discharged his official 
duties by properly handling claims submitted by the veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary".  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  In 
this case the veteran's allegation of non-receipt, and the 
absence of the actual notice in the claims folder, must be 
weighed against the statements by VA employees that the 
notice was sent, and the fact that there was some delay in 
reporting non-receipt.  Given the veteran's report of non 
receipt, and the absence of the documents in the claims file, 
the Board finds that the presumption is rebutted.

The Board must consider the implications of the absence of 
notice required by 38 C.F.R. § 3.105(e).

A failure to accurately apply the provisions of 38 C.F.R. 
§ 3.105(e) would not void the rating reduction.  VAOPGCPREC 
31-97 (1997); 62 Fed. Reg. 63605 (1997).  It would merely 
create an incorrect effective date for the reduction.  Id.  
However, that general counsel opinion dealt with a situation 
in which notice had been provided, but an incorrect date of 
reduction had been selected.  In this case, there is no 
evidence of a proposed reduction in the case of the seminoma 
metastatic to the right testes, nor does it contain evidence 
of a proposed or final rating decision reducing the 
evaluation for the seminoma metastatic to the liver.

The Federal Circuit has recently held that:
Although section 3.105(e) does establish 
a notice-related rule that the VA must 
follow in communicating with the veteran, 
it does not provide that a failure to 
comply with the rule affords the veteran 
an opportunity to vindicate his right to 
receive "detailed reasons," 38 C.F.R. 
§ 3.105(e), if the veteran receives 
notice of the decision, he fails to 
timely pursue his appeal, and the RO 
decision thus becomes final. 
Norton v. Principi, 376 F.3d 1336, 1339 (2004) (emphasis 
added).

On the other hand, 

Where VA procedures authorize the 
Secretary to reduce benefits in certain 
contexts, as do 38 C.F.R. § 3.105(e)-(i), 
such a reduction must be preceded by 
detailed and specific procedural 
safeguards that fully and fairly give the 
claimant notice of the proposed reduction 
and an opportunity to contest it."  
Majeed v. Principi, 16 Vet. App. 421, 434 (2002).

Thus it appears that where the procedural requirements are 
not followed, as distinguished from inaccurately applied, the 
rating reductions are not proper.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 413.

Under these circumstances, the Board must conclude that the 
reduction in the 100 percent rating for the veteran's the 
service-connected metastatic seminoma status post removal of 
the right testicle from 100 percent to 10 percent and the 
reduction of the 100 percent rating to zero percent for the 
service-connected seminoma metastatic to the liver, 
implemented by the RO in 1994, was not accomplished in 
accordance with the clear regulatory requirements of 
38 C.F.R. § 3.105(e), to which, under the express terms of 
those diagnostic codes, reductions in rating must conform.  
As such, the Board finds that the 1994 reduction of the 100 
percent rating to a 10 percent rating for the service-
connected metastatic seminoma status post removal of the 
right testicle and the reduction of the 100 percent rating to 
a zero percent rating the service-connected seminoma 
metastatic to the liver denied the veteran due process and is 
void ab initio.  

As the reductions were improper, the 100 percent evaluations 
for the service-connected the service-connected metastatic 
seminoma status post removal of the right testicle and the 
service-connected seminoma metastatic to the liver must be 
restored, effective March 6, 1993.


ORDER

The veteran did perfect an appeal with respect to entitlement 
to an increased rating for tinnitus, and the appeal is 
granted to that extent.  

Restoration of a 100 percent rating for the service-connected 
metastatic seminoma, status post removal of the right 
testicle from March 6, 1993 is granted.

Restoration of a 100 percent rating for the service-connected 
seminoma metastatic to the liver from March 6, 1993 is 
granted.


REMAND

The VCAA requires VA to advise claimants of the evidence 
needed to substantiate their claims, of the evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
undertaken to tell claimants to furnish relevant information 
in their possession.  38 C.F.R. § 3.159(b) (West 2002).  The 
veteran has not received this notice with regard to the claim 
for a higher evaluation for tinnitus.

Accordingly the claim is remanded for the following:

1.  The AMC or RO should provide the 
veteran with the notice required by 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) in regard to the claim for a 
higher original evaluation for tinnitus.

2.  The AMC or RO should then re-
adjudicatet the claim, and if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



